Citation Nr: 0815100	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  06-21 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for residuals of a right 
wrist arthroscopy with severely decreased range of motion, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The veteran served on active duty from July 1982 to July 
2002.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which increased the 10 percent rating for the veteran's 
service connected right wrist disorder to 20 percent.  
Subsequently by rating action in November 2005 the rating was 
increased from 20 percent to 30 percent.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In October 2007, additional medical evidence was received at 
the Board with a waiver of RO consideration.  This evidence 
consists of additional treatment records for the service 
connected right wrist disorder dating from January to August 
2007. These records show, in part, that the veteran underwent 
an arthroscopy of the right wrist with debridement of the 
scapholunate ligament with removal of osteophyte distal ulna.  
Hence, this evidence arguably indicates a worsening of the 
disorder.  As the veteran is entitled to a new VA examination 
where there is evidence that the condition has worsened since 
the last examination, Snuffer v. Gober, 10 Vet. App. 400 
(1997), further development is in order.

Accordingly, this case is REMANDED for the following actions:

1. The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
right wrist disorder since September 
2005. After securing the necessary 
release, the RO should obtain any records 
not already associated with the claims 
file.

2. After the above is complete, and 
regardless whether any additional records 
are obtained, the veteran shall be 
afforded a VA orthopedic examination to 
determine the current nature, extent, and 
severity of his right wrist disability.  
The claims folder, including all 
information received pursuant to the 
above requests, must be made available to 
the examiner for review in connection 
with the examination.  

The examiner should specify all 
manifestations and symptoms of the right 
wrist disability.  The examiner must 
report the range of right wrist motion in 
degrees for dorsiflexion, palmar flexion, 
ulnar deviation, and radial deviation.  
The examiner must report whether or not 
there are objective clinical indications 
of pain/painful motion, weakened 
movement, premature/excess fatigability, 
or incoordination.  If feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to these factors.  
This includes instances when these 
symptoms "flare-up" or when the veteran's 
right wrist is used repeatedly over a 
period of time.  The examiner should 
describe all findings in detail, and 
discuss the rationale for any opinions 
given.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  The RO should then undertake any 
other development it determines to be 
warranted. Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a supplemental statement of 
the case and afford the veteran and his 
representative an appropriate opportunity 
to respond before the case is returned to 
the Board for further appellate action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

